 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                       No. 2:18-cv-3089 MCE AC P
12                        Plaintiff,
13            v.                                          ORDER
14    DAVID BAUGHMAN, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 26, 2019, plaintiff filed a “motion to disqualify judges [sic] actions.” ECF No.

21   17. In this filing, plaintiff asks that the undersigned disqualify the magistrate judge who currently

22   presides over his case numbered 18-cv-3224 EFB. Plaintiff complains that the assigned

23   magistrate judge charged plaintiff filing fees in that case. See id. at 1, 3. Plaintiff contends that

24   as a civil detainee, he is not required to pay filing fees to proceed with that action. See id. at 2-5.

25   He also requests that this court order all fees that he has improperly paid in other cases be

26   returned to him. See id. at 5-6.

27          The undersigned has no authority over cases assigned to other judges in this district. Only

28   the magistrate judge or district judge assigned to a case may reconsider prior orders.
                                                         1
 1   Furthermore, 28 U.S.C. § 455 provides guidelines for the disqualification of judges. This statute
 2   does not provide for the disqualification of a magistrate judge for the alleged improper
 3   assignment of filing fees. See generally 28 U.S.C. § 455. For these reasons, this court must deny
 4   plaintiff’s motion to disqualify the magistrate judge presiding over case number 18-cv-3224 EFB,
 5   and his request ore a refund of fees. Plaintiff must address the propriety of fee charges with the
 6   judges assigned to each of his other cases.
 7          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to disqualify, filed
 8   August 26, 2019, is DENIED.
 9   DATED: September 3, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
